UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 15, 2016 Date of Report ( Date of earliest event reported ) MCORPCX, INC. (Exact name of registrant as specified in its charter) California 000-54918 26-0030631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 Spear Street, Suite 1100, San Francisco, California (Address of principal executive offices) (Zip Code) 415-526-2655 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- ITEM 7 Regulation FD Disclosure On November 15, 2016, McorpCX, Inc. (the “Company”) issued a press release describing the Company’s financial results and operational developments during the third quarter ended September 30, 2016. A copy of the press release is included with this Form 8-K as Exhibit 99.1. ITEM 9.01Exhibits 99.1Press release dated November 15, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McorpCX, Inc. Date: November 15, 2016 By: /s/ Michael Hinshaw Name: Michael Hinshaw Title: President -2- EXHIBIT INDEX Exhibit No. Exhibit Press release dated November 15, 2016 -3-
